Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered January 14, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification.
Giving deference to the trial court’s ability to observe demeanor, we conclude that the court properly granted the People’s challenges for cause to two prospective jurors (see People v Williams, 63 NY2d 882, 885 [1984]). One of the panelists’ responses established that, based on his predispositions, he lacked the ability to evaluate testimony in a fair and impartial manner or to follow the court’s instructions as to reasonable doubt. The other gave an irrelevant response that was bizarre, casting doubt on his mental competence.
The challenged portions of the People’s summation generally constituted fair comment on the evidence, and reasonable inferences to be drawn therefrom, in response to defense arguments, and the summation did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]).
We have considered and rejected defendant’s remaining claims. Concur—Rosenberger, J.P., Lerner, Friedman and Marlow, JJ.